                        Case 3:20-cv-01838-JAM Document 1 Filed 12/10/20 Page 1 of 4

Pro Se I (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                           District of Connecticut            [:]

                                                             - -- - - Division

                               CVogt                                      )      Case No.
                                                                         )                      (to be filled in by the Clerk's Office)
                                                                         )
                              Plaintiff(s)                               )
(Write the full name ofeach plaintiffwho is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,
                                                                         )       Jury Trial: (check one)    D Yes        0No
please write "see attached" in the space and attach an additional        )
page with the full list of names.)                                       )
                                  -v-                                    )
               Donald John Trump, president                              )
                                                                         )                                                DEC 10 2020 PMl:49
                                                                         )                                              FILED - USDC - BPT - CT
                                                                         )
                              Defendant(s)
(Write the full name ofeach defendant who is being sued. If the
                                                                         )
names of all the defendants cannot fit in the space above, please        )
write "see attached" in the space and attach an additional page          )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                 CVogt
                                Street Address                      80 Fair St #109
                               City and County                      Norwalk, Fairfield
                                State and Zip Code                  CT 06851
                               Telephone Number                     203 919 4934
                               E-mail Address                       carolvogt31@gmail.com


         B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                          Page 1 of 5
                                Case 3:20-cv-01838-JAM Document 1 Filed 12/10/20 Page 2 of 4

Se I (Rev. 12/16) Complaintfor a Civil Case

                 Defendant No. 1
                           Name                        Donald John Trump
                           Job or Title (if known)     President
                           Street Address              1600 Pennsylvania Ave NW
                           City and County             Washington DC
                           State and Zip Code
                           Telephone Number
                           E-mail Address (if known)


                Defendant No. 2
                           Name
                           Job or Title (if known)
                           Street Address
                           City and County
                           State and Zip Code
                           Telephone Number
                           E-mail Address (if known)


                Defendant No. 3
                           Name
                           Job or Title (if known)
                           Street Address
                           City and County
                           State and Zip Code
                           Telephone Number
                          E-mail Address (if known)


                Defendant No. 4
                          Name
                          Job or Title (if known)
                          Street Address
                          City and County
                          State and Zip Code
                          Telephone Number
                          E-mail Address (if known)



                                                                                               Page2of   5
                      Case 3:20-cv-01838-JAM Document 1 Filed 12/10/20 Page 3 of 4


Pro Se l (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  Iv' IFederal question                            D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      the Presidential pardons requested for president, children & son-in-law, personal attorney, and such
                      persons, are too broad in basis, no reason, and a blanket to cover federal crimes, including self




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                                                   -----------------
                                           State of (name)


                               b.         If the plaintiff is a corporation
                                          The plaintiff, (name)                                                , is incorporated
                                                                   - - - - - - - - - -- - - - - - -
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (If more than one plaintiff is named in the complaint, attach an additional page provtdi,ig the
                               same information for each additional plaintiff.)

                    2.         The Defendant(s)

                               a.         If the defendant is an individual
                                                                     ______ _________ , is a citizen of
                                          The defendant, (name) Donald John Trump    ....;._



                                          the State of (name) Washington DC                                 Or is a citizen of
                                          (foreign nation)


                                                                                                                           Page 3 of 5
                              Case 3:20-cv-01838-JAM Document 1 Filed 12/10/20 Page 4 of 4


Pro Se I (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: ( 1) is not being presented fur au improper purpose, such us to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery· and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                    Date of signing:               12/07/2020


                     Signature of Plaintiff             c::::l
                    Printed Name of Plaintiff


         B.         For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                     Pages of 5
